          Case 1:19-cv-02290-KBJ Document 14 Filed 01/31/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DAVID YANOFSKY,               )
                              )
      Plaintiff,              )
                              )               Civil Action No. 19-2290 (KBJ)
              v.              )
                              )
UNITED STATES                 )
DEPARTMENT OF COMMERCE, )
                              )
      Defendant.              )
_____________________________ )

                      NOTICE OF COMPLIANCE REGARDING
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to this Court’s General Order and Guidelines Applicable to FOIA Cases,

Defendant hereby provides notice that it has sent to Plaintiff a copy of Defendant’s reply in support

of its motion for summary judgment and opposition to Plaintiff’s cross-motion for summary

judgment and supporting materials.



Dated: January 31, 2020               Respectfully submitted,

                                      JESSIE K. LIU, D.C. Bar No. 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                               By:     /s/ Scott Leeson Sroka
                                      SCOTT LEESON SROKA, Member of New York Bar
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-7113
                                      Scott.Sroka@usdoj.gov
